IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


ANTHONY SMITH,

              Appellant,

 v.                                                     Case No. 5D15-2217

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed May 6, 2016

Appeal from the Circuit Court
for Marion County,
Willard Pope, Judge.

James S. Purdy, Public Defender, and
Jacqueline Rae Luker, Assistant Public
Defender, Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Deborah A. Cheesman,
Assistant Attorney General, Daytona
Beach, for Appellee.


 PER CURIAM.

                             ON CONCESSION OF ERROR

       Anthony Smith appeals his dealing in stolen property and grand theft convictions,

 contending that the dual convictions violate section 812.025, Florida Statutes (2015), as
 they arose from the same scheme or course of conduct.1 The State commendably

 concedes error based on the clear language of the statute and this Court’s opinion in

 Melendez v. State, 135 So. 3d 456 (Fla. 5th DCA 2014).            We accept the State’s

 concession of error, affirm Smith’s conviction for the greater offense of dealing in stolen

 property and vacate his conviction for grand theft.

        AFFIRMED in part; REVERSED in part.


ORFINGER, EVANDER and COHEN, JJ., concur.




        1   Smith does not appeal his convictions or sentences for burglary of a dwelling and
falsification of ownership to a pawnbroker.



                                             2